Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-31, 33-36, 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation regarding “the cylindrical body” is not structurally well defined, as it is unclear what this in reference to. It appears that the cylindrical body is referring to the kinetic energy absorbing insert, but as there has been no previous mention of the cylindrical body, it remains unclear if that is the intended connection. In regards to the limitations regarding the bore, it is noted that the bore is not structurally well defined in the claim, as it is not clear if the bore is supposed to be a partial bore or a through bore. When referring to the bore in relation to the ferrule, it appears to be a partial bore, but then when in reference to the viscoelastic dampening foam, it appears to be a through bore. Therefore, further clarification as to the structure defined by claim 20 is needed. 
Claim  20 recites the limitation "the cylindrical body" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 10-11, 13-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki (U.S. 20070010340) in view of Barrett (U.S. 1705353).
Regarding claim 1, Miki discloses a cue having a butt section (Fig. 1, butt 200), a joint collar (Fig. 1, joint collar J2), and a shaft section (Fig. 2-1, shaft 110) having a tapered (Par. 45, shaft has tapered cylindrical shape) cylindrical shape with a first end and second end, the shaft section comprising:
a shaft having a longitudinal bore (Par. 24, hollow section provided within shaft) extending into the shaft, the bore defining a bore diameter;
a tip portion (Fig. 3, tip 53) having a ferrule (Fig. 3, ferrule 43) and a tip, the ferrule being located at the first end of the shaft, 
a joint insert (Fig. 1 joint insert J1)  located at the second end of the shaft for connecting the shaft section to the joint collar and to the butt section; 
and a kinetic energy absorbing insert (Par. 41, internal support structure 30) located in the bore of the shaft and contacting the shaft
However, Miki does not disclose wherein the kinetic energy absorbing insert is wrapped in an energy absorbing material and the tip being removably connected to the ferrule;
Barrett discloses wherein the kinetic energy absorbing insert is wrapped in an energy absorbing material (Pg. 2 Lns. 15 resilient outer face 25) and the tip being removably connected to the ferrule (Col. 3 Lns 50-60, cue tip threaded to be received by ferrule).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tip and ferrule module of Miki with the removable tip, as taught by Barrett to provide Miki with the advantage of an easily replaceable tip after being worn down. 
Regarding claim 2, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Miki discloses the kinetic energy absorbing insert has a generally cylindrical body having an insert diameter (Fig. 1, insert 30 has cylindrical body), the cylindrical body having a first end and a second end, the first end being disposed toward the first end of the shaft and the second end being disposed toward the second end of the shaft, wherein the insert length between the first end and the second end of the cylindrical body is less than the length of the shaft (Fig. 1, insert has length less than length of shaft).
Regarding claim 4, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
	Miki discloses the cylindrical body tapers outwardly from the first end to the second end (Par. 73, internal support structure 31 follows taper of hollow section).
Regarding claim 5, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	While Miki does not explicitly disclose the longitudinal bore extends partially into the shaft from the first end to a location spaced from the first end toward the second end, one of ordinary skill would readily recognize Miki discloses a hollow bore (Par. 11, hollow section running thorugh inside of shaft) and would be a matter of change in size to only partially extend into the shaft and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Regarding claim 6, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Miki discloses the longitudinal bore extends through the shaft from the first end to the second end (Par. 11, shaft provided with hollow section running through inside of shaft)
Regarding claim 10, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Miki does not explicitly disclose the kinetic energy absorbing insert is disposed at approximately the middle of the shaft equidistant between the first end and the second end of the shaft, Miki discloses the support structure can be located only in a predetermined part of the hollow section (Par. 15) and one of ordinary skill would readily recognize the placement of the insert at the middle of the shaft would be a matter of rearrangement of parts (MPEP 2144.04). 
Regarding claim 11, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Miki discloses the kinetic energy absorbing insert is disposed adjacent the first end of the shaft (Fig. 1, insert 30 adjacent first end of shaft)
Regarding claim 13, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Miki discloses at least one filler insert (Par. 50, spaces around internal support 30 may be filled with filler material) for maintaining the longitudinal position of the kinetic energy absorbing insert and while Miki does not explicitly disclose wherein the at least one filler insert is disposed in the bore of the shaft between the ferrule and the first end of the kinetic energy absorbing insert, Miki discloses when there is empty space where the internal support structure is not provided, filler material may be used in those spaces (Par. 16) and one of ordinary skill would readily recognize it would be a matter of rearrangement of parts (MPEP 2144.04) to place a filler insert in the claimed locations. 
Regarding claim 14, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 13. 
While Miki does not explicitly disclose the at least one filler insert is generally spherical, Miki discloses a filler insert (Par. 16) and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Regarding claim 15, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Miki discloses at least one filler insert (Par. 50, spaces around internal support 30 may be filled with filler material) for maintaining the longitudinal position of the kinetic energy absorbing insert, 
While Miki does not explicitly disclose wherein the at least one filler insert is disposed in the bore of the shaft between the second end of the kinetic energy absorbing insert and the joint insert, Miki discloses when there is empty space where the internal support structure is not provided, filler material may be used in those spaces (Par. 16) and one of ordinary skill would readily recognize it would be a matter of rearrangement of parts (MPEP 2144.04) to place a filler insert in the claimed locations. 
Regarding claim 18, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Miki discloses the shaft is comprised of carbon fiber material (Par. 39 carbon fiber)
Regarding claim 19, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Miki discloses the shaft is comprised of wood, fiberglass, or aluminum (Par. 39, aluminum, wood)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki (U.S. 20070010340) and Barrett (U.S. 1705353) in view of Costain (WO 2015148289)
Regarding claim 3, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Miki discloses a generally cylindrical body wherein the insert diameter is less than the bore diameter of the shaft (Fig. 2-1, insert 31 fits within bore of shaft, therefore insert diameter is less as claimed);
a bore extending through the insert from the first end to the second end (Fig. 2-2 (4), Par. 56, insert has bore extending from first to second end)
However, Miki does not disclose a plurality of circumferential protrusions extending radially outward from the cylindrical body, the protrusions having a protrusion diameter equal to or greater than the bore diameter of the shaft such that the protrusions contact the bore of the shaft.
Costain discloses a plurality of circumferential protrusions (Par. 8, aligning protrusions, Fig. 16A, protrusion is circumferential) extending radially outward from the cylindrical body, the protrusions having a protrusion diameter equal to or greater than the bore diameter of the shaft such that the protrusions contact the bore of the shaft (Par. 8, protrusion enable consistent bond between inner surface of cavity and insert).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert shape of Miki with the protrusions, as taught by Costain to provide Miki with the advantage of providing a consistent bond distance. 

Claim 7-8, 17, 20, 23-26, 28-31, 34-36, 38, 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki (U.S. 20070010340) and Barrett (U.S. 1705353) in view of Owen (U.S. 20090111596)
Regarding claim 7, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Miki does not disclose the kinetic energy absorbing insert is comprised of a structural elastomeric material.
Owen discloses the kinetic energy absorbing insert is comprised of a structural elastomeric material (Par. 58, filling material may be foam rubber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert of Miki with the elastomeric insert, as taught by Owen to provide Miki with the advantage of shock absorption by the insert. 
  Regarding claim 8, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Miki does not disclose the structural elastomeric material is butyl rubber.
While Owen does not explicitly discloses the structural elastomeric material is butyl rubber, Owen discloses the insert is comprised of rubber (Par. 58, filling material may be foam rubber) and butyl rubber would be a matter of preferred materials and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert of Miki with the elastomeric insert, as taught by Owen to provide Miki with the advantage of shock absorption by the insert. 
Regarding claim 17, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
While Miki does not explicitly disclose a filler located in the bore of the shaft between the first end of the cylindrical body and the ferrule and between the second end of the cylindrical body and the joint insert, Miki discloses Miki discloses when there is empty space where the internal support structure is not provided, filler material may be used in those spaces (Par. 16) and one of ordinary skill would readily recognize it would be a matter of rearrangement of parts (MPEP 2144.04) to place a filler insert in the claimed locations.
However, Miki does not disclose a viscoelastic dampening foam
Owen discloses a viscoelastic dampening foam (Par. 58, filling material may be foam rubber)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert of Miki with the elastomeric insert, as taught by Owen to provide Miki with the advantage of shock absorption by the insert. 
Regarding claim 20, Miki discloses a shaft section for a cue used for billiards games comprising:
a shaft (Fig. 2-1, shaft 110) having a first end and a second end, wherein the shaft section tapers outwardly (Par. 45, shaft has tapered cylindrical shape) from the first end to the second end, and a bore extending into the shaft, the bore defining a bore diameter (Par. 24, hollow section provided within shaft);
a tip portion having a ferrule (Fig. 3, ferrule 43) and a tip (Fig. 3, tip 53), the ferrule being located in the bore of the shaft at the first end of the shaft, 
a joint insert (Fig. 1 joint insert J1) located at the second end of the shaft configured to connect the shaft section to a joint collar (Fig. 1, joint collar J2) and to a butt section (Fig. 1, butt 200) of a cue; 
and a kinetic energy absorbing insert (Par. 41, internal support structure 30) located in the bore of the shaft and contacting the bore of the shaft. 
Miki discloses when there is empty space where the internal support structure is not provided, filler material may be used in those spaces (Par. 16, 50, filler may be expanded polystyrene material) and while Miki does not explicitly disclose a first viscoelastic dampening foam located in the bore of the shaft between the first end of the cylindrical body and the ferrule and a second viscoelastic dampening foam between the second end of the cylindrical body and the joint insert, one of ordinary skill would readily recognize it would be a matter of rearrangement of parts (MPEP 2144.04) to place a filler insert in the claimed locations. 
However, Miki does not disclose the tip being removably connected to the ferrule; and viscoelastic dampening foam 
Barrett discloses the tip being removably connected to the ferrule (Col. 3 Lns 50-60, cue tip threaded to be received by ferrule);
However, Barret does not disclose viscoelastic dampening foam. 
Owen discloses viscoelastic dampening foam (Par. 58, filling material may be foam rubber)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tip and ferrule module of Miki with the removable tip, as taught by Barrett to provide Miki with the advantage of an easily replaceable tip after being worn down.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert of Miki with the elastomeric insert, as taught by Owen to provide Miki with the advantage of shock absorption by the insert
Regarding claim 23, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
	While Miki does not explicitly disclose the longitudinal bore extends partially into the shaft from the first end to a location spaced from the first end toward the second end, one of ordinary skill would readily recognize Miki discloses a hollow bore (Par. 11, hollow section running thorugh inside of shaft) and would be a matter of change in size to only partially extend into the shaft and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Regarding claim 24, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
	Miki discloses the longitudinal bore extends through the shaft from the first end to the second end (Par. 11, shaft provided with hollow section running through inside of shaft)
Regarding claim 25, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
However, Miki does not disclose the kinetic energy absorbing insert is comprised of a structural elastomeric material.
Owen discloses the kinetic energy absorbing insert is comprised of a structural elastomeric material (Par. 58, filling material may be foam rubber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert of Miki with the elastomeric insert, as taught by Owen to provide Miki with the advantage of shock absorption by the insert. 
  Regarding claim 26, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
However, Miki does not disclose the structural elastomeric material is butyl rubber.
While Owen does not explicitly discloses the structural elastomeric material is butyl rubber, Owen discloses the insert is comprised of rubber (Par. 58, filling material may be foam rubber) and butyl rubber would be a matter of preferred materials and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert of Miki with the elastomeric insert, as taught by Owen to provide Miki with the advantage of shock absorption by the insert. 
Regarding claim 28, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
Miki discloses the shaft is comprised of carbon fiber material (Par. 39 carbon fiber)
Regarding claim 29, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
Miki discloses the shaft is comprised of wood, fiberglass, or aluminum (Par. 39, aluminum, wood)
Regarding claim 30, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
While Miki does not explicitly disclose the kinetic energy absorbing insert is disposed at approximately the middle of the shaft equidistant between the first end and the second end of the shaft, Miki discloses the support structure can be located only in a predetermined part of the hollow section (Par. 15) and one of ordinary skill would readily recognize the placement of the insert at the middle of the shaft would be a matter of rearrangement of parts (MPEP 2144.04). 
Regarding claim 31, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20 
Miki discloses the kinetic energy absorbing insert is disposed adjacent the first end of the shaft (Fig. 1, insert 30 adjacent first end of shaft)
Regarding claim 34, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
Miki discloses at least one filler insert (Par. 50, spaces around internal support 30 may be filled with filler material) for maintaining the longitudinal position of the kinetic energy absorbing insert, 
While Miki does not explicitly disclose wherein the at least one filler insert is disposed in the bore of the shaft between the ferrule and the first end of the kinetic energy absorbing insert, Miki discloses when there is empty space where the internal support structure is not provided, filler material may be used in those spaces (Par. 16) and one of ordinary skill would readily recognize it would be a matter of rearrangement of parts (MPEP 2144.04) to place a filler insert in the claimed locations. 
Regarding claim 35, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
While Miki does not explicitly disclose the at least one filler insert is generally spherical, Miki discloses a filler insert (Par. 16) and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Regarding claim 36, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
Miki discloses at least one filler insert (Par. 50, spaces around internal support 30 may be filled with filler material) for maintaining the longitudinal position of the kinetic energy absorbing insert, 
While Miki does not explicitly disclose wherein the at least one filler insert is disposed in the bore of the shaft between the second end of the kinetic energy absorbing insert and the joint insert, Miki discloses when there is empty space where the internal support structure is not provided, filler material may be used in those spaces (Par. 16) and one of ordinary skill would readily recognize it would be a matter of rearrangement of parts (MPEP 2144.04) to place a filler insert in the claimed locations. 
Regarding claim 38, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
Miki discloses a filler insert (Par. 16) and while Miki does not explicitly disclose the at least one filler insert is generally spherical, one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
While Miki does not explicitly disclose a filler located in the bore of the shaft between the first end of the cylindrical body and the ferrule and between the second end of the cylindrical body and the joint insert, Miki discloses Miki discloses when there is empty space where the internal support structure is not provided, filler material may be used in those spaces (Par. 16) and one of ordinary skill would readily recognize it would be a matter of rearrangement of parts (MPEP 2144.04) to place a filler insert in the claimed locations.
However, Miki does not disclose a viscoelastic dampening foam
Owen discloses a viscoelastic dampening foam (Par. 58, filling material may be foam rubber)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert of Miki with the elastomeric insert, as taught by Owen to provide Miki with the advantage of shock absorption by the insert. 
Regarding claim 41, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 28. 
However, Miki does not disclose the kinetic energy absorbing insert is comprised of a structural elastomeric material.
Owen discloses the kinetic energy absorbing insert is comprised of a structural elastomeric material (Par. 58, filling material may be foam rubber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert of Miki with the elastomeric insert, as taught by Owen to provide Miki with the advantage of shock absorption by the insert. 
  Regarding claim 42, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 30. 
However, Miki does not disclose the structural elastomeric material is butyl rubber.
While Owen does not explicitly discloses the structural elastomeric material is butyl rubber, Owen discloses the insert is comprised of rubber (Par. 58, filling material may be foam rubber) and butyl rubber would be a matter of preferred materials and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert of Miki with the elastomeric insert, as taught by Owen to provide Miki with the advantage of shock absorption by the insert. 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki (U.S. 20070010340), Barrett (U.S. 1705353) and Owen (U.S. 20090111596) in view of Costain (WO 2015148289)
Regarding claim 21, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
Miki discloses the kinetic energy absorbing insert having a generally cylindrical body with a first end and a second end (Fig. 2-1, insert 31 has first and second end with length less than shaft), an insert length between the first end and the second end being less than the length of the shaft, the generally cylindrical body having an insert diameter less than the bore diameter (Fig. 2-1, insert 31 fits within bore of shaft, therefore insert diameter is less as claimed)
However, Miki does not disclose a plurality of circumferential protrusions extending radially outward from the cylindrical body, the protrusions having a protrusion diameter equal to or greater than the bore diameter of the shaft such that the protrusions contact the bore of the shaft.
Costain discloses a plurality of circumferential protrusions (Par. 8, aligning protrusions, Fig. 16A, protrusion is circumferential) extending radially outward from the cylindrical body, the protrusions having a protrusion diameter equal to or greater than the bore diameter of the shaft such that the protrusions contact the bore of the shaft (Par. 8, protrusion enable consistent bond between inner surface of cavity and insert).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert shape of Miki with the protrusions, as taught by Costain to provide Miki with the advantage of providing a consistent bond distance. 
Regarding claim 22, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
Miki discloses the kinetic energy absorbing insert has a tapered cylindrical shape (Par. 73, internal support structure 31 follows taper of hollow section) that tapers outwardly from the first end to the second end and an insert bore (Fig. 2-2 (4), Par. 56, insert has bore extending from first to second end) extending through the insert from the first end to the second end of the cylindrical body.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki (U.S. 20070010340) and Barrett (U.S. 1705353) in view of Brown (U.S. 8876618)
Regarding claim 12, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Miki does not disclose the joint insert has an internally threaded surface for threadably connecting the shaft section to the butt section and to the joint collar.
Brown discloses the joint insert has an internally threaded surface (Col. 4 Lns 29-35, threaded connection between butt and shaft) for threadably connecting the shaft section to the butt section and to the joint collar.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint insert of Miki with the threaded joint insert, as taught by Brown to provide Miki with the advantage of easily connecting and disconnecting sections for quick assembly and disassembly. 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki (U.S. 20070010340), Barrett (U.S. 1705353) and Owen (U.S. 20090111596) in view of Brown (U.S. 8876618)
Regarding claim 33, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
However, Miki does not disclose the joint insert has an internally threaded surface for threadably connecting the shaft section to the butt section and to the joint collar.
Brown discloses the joint insert has an internally threaded surface (Col. 4 Lns 29-35, threaded connection between butt and shaft) for threadably connecting the shaft section to the butt section and to the joint collar.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint insert of Miki with the threaded joint insert, as taught by Brown to provide Miki with the advantage of easily connecting and disconnecting sections for quick assembly and disassembly. 

Claim 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki (U.S. 20070010340) in view of Costain (WO 2015148289)
Regarding claim 39, Miki discloses a kinetic energy absorbing insert for inserting into a bore of a shaft section of a cue used for billiards games comprising:
a generally cylindrical body having a first end and a second end, wherein an insert length of the cylindrical body from the first end to the second end is less than a length of the bore of the shaft section (Fig. 2-1, insert 31 has first and second end and length less than shaft), the cylindrical body having an insert diameter less than a bore diameter of the bore of the shaft section;
an insert bore extending from the first end of the cylindrical body to the second end of the cylindrical body (Fig. 2-2 (4), Par. 56, insert has bore extending from first to second end); 
However, Miki does not disclose and a plurality of circumferential protrusions extending radially outwardly from the cylindrical body, wherein a protrusion is disposed at the first end of the cylindrical body and a protrusion is disposed at the second end of the cylindrical body, and a plurality of protrusions are spaced equally therebetween, the protrusions defining a protrusion diameter, the protrusion diameter being equal to or greater than the bore diameter of the shaft section such that the protrusions contact the shaft section.
Costain discloses a plurality of circumferential protrusions (Par. 8, aligning protrusions, Fig. 16A, protrusion is circumferential) extending radially outwardly from the cylindrical body, wherein a protrusion is disposed at the first end of the cylindrical body and a protrusion is disposed at the second end of the cylindrical body, and a plurality of protrusions are spaced equally (Fig. 16A, protrusions are evenly spaced) therebetween, the protrusions defining a protrusion diameter, the protrusion diameter being equal to or greater than the bore diameter of the shaft section such that the protrusions contact the shaft section (Par. 8, protrusion enable consistent bond between inner surface of cavity and insert) and while Costain alone does not explicitly disclose the diameter of the circumferential protrusions increases from the first end of the cylindrical body to the second end of the cylindrical body, this would be  a matter of change in size, as when taken in combination with Miki which discloses a tapered shaft and an insert matching the taper, one of ordinary skill would readily recognize the size of the circumferential protrusions would have been sized to match the bore size and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert shape of Miki with the protrusions, as taught by Costain to provide Miki with the advantage of providing a consistent bond distance. 
Regarding claim 40, Miki discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
However, Miki does not disclose the protrusions are rounded 
While Costain does not explicitly disclose the protrusions are rounded, Costain discloses circumferential protrusions (Fig. 16A, circumferential protrusion) and would be a matter of change in shape to round the protrusions and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insert shape of Miki with the protrusions, as taught by Costain to provide Miki with the advantage of providing a consistent bond distance. 

Allowable Subject Matter
Claim 9, 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the limitation of the bore is coated with energy dampening paint was not found or suggested by the prior art. It is noted that while the applicant did move part of claim 9, namely the limitation of “the kinetic energy absorbing insert is wrapped in an energy absorbing material” this alone does not constitute allowable subject matter. As was previously indicated, it is the combination of the insert being wrapped in an energy absorbing material as well as the bore coated with energy dampening paint that was found to be allowable subject matter and therefore, the entirety of the limitations of claim 9 should be incorporated into the independent claim. 
Regarding claim 27, the limitations are the same as claim 9
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. Regarding the allowable subject matter, it is appreciated that the applicant has incorporated some of the limitations of the previously objected to claim 9 into claim 1. However, as noted above, it is the combination of all the limitations of claim 9 that was indicated to be allowable and therefore, the limitation regarding the energy absorbing pain should also be included. 
Regarding the claim objections of the duplicate claims, the issues have been corrected and the objections are now removed. 
Regarding claim 1, it is argued that Miki discloses a kinetic energy absorbing insert wrapped in an energy absorbing material. As disclosed above, Miki discloses an insert which can be surrounded by an expanded polystyrene material and therefore, one of ordinary skill would readily recognize when interpreting the limitation of “wrapped in an energy absorbing material” under BRI, the polystyrene material surrounding the insert as seen in Miki would read on the claimed limitation as the insert is effectively wrapped in an energy absorbing material. 
Regarding claim 20, it is argued that the references should not be taken in isolation but rather in combination, and Owens discloses it is known to use the material of a viscoelastic foam for dampening properties, and while Miki and Barret may not explicitly disclose first and second elastic foams, Miki discloses it is known to surround the insert using a polystyrene filling material i.e. filling in the hollow area around the insert, and therefore, as noted above, would be a matter of rearrangement of parts to use the foam of Owen in the arrangement of Miki which would then provide foams surrounding the insert and therefore provide foams between the insert and ferrule or between the insert and joint. 
Regarding claim 39, it is noted that Costain discloses the circumferential protrusions along an insert and that Miki discloses a tapered bore where the insert matches the taper of the bore (Par. 73) and when taken in combination, would have been a matter of change in size as noted above, to provide circumferential protrusions which increases from the first end to the second end so as to match the taper disclosed by Miki. Therefore, the combination as whole would read on the limitation. 
Therefore, for the reasons noted above, the rejection is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711